 



EXHIBIT 10.1

CONSULTING AGREEMENT

     THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into by
and between Countrywide Financial Corporation, a Delaware corporation (the
“Company”), and Thomas Keith McLaughlin (the “Consultant”) as of April 1, 2005
(the “Commencement Date”).

     WHEREAS, the Consultant possesses an intimate knowledge of the business and
affairs of the Company and its procedures, methods and personnel, particularly
in the areas of Finance, Accounting and Valuation Methodology; and

     WHEREAS, the Company desires to secure the continued services of the
Consultant as a consultant to the Company and the Consultant is willing to
render such services on the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and intending to be legally bound hereby, the parties hereto agree as follows:

1. Consulting Term and Duties.

     (a) Commencement of Consulting Term. Subject to the terms and provisions of
this Agreement, from the Commencement Date to and including April 1, 2007 (the
“Expiration Date”), unless terminated sooner as hereinafter provided (the
“Consulting Term”), the Company agrees to retain the Consultant, and the
Consultant agrees to serve the Company, as an independent consultant.

     (b) Duties. During the Consulting Term, the Consultant shall render such
advisory and consulting services to the Company and its affiliated companies
(collectively, “Countrywide”) as reasonably requested by the Company from time
to time; provided, however, that the Consultant will not be required to devote
more than three hundred eighty four (384) cumulative hours during any twelve
(12) month period of the Consulting Term to the performance of such services.
The Company shall provide the Consultant reasonable notice of any consulting
obligations and the Consultant shall have the right to reschedule commitments to
the Company to accommodate his personal schedule, provided that the Consultant
gives the Company reasonable notice of such intention to reschedule.

     (c) Provision of Services to Others. During the Consulting Term, the
Consultant agrees that he shall not provide services, whether as a consultant,
employee or otherwise, to any third party that operates or engages in the same,
or a substantially similar, line or lines of business as any of the businesses
conducted by Countrywide (the “Protected Business”). Notwithstanding anything to
the contrary contained in this Agreement, Consultant shall not be prohibited
from providing services to any business or entity that owns or operates, or
controls another business or entity that owns or operates a business similar to
the Protected Business so long as the business similar to the Protected Business
constitutes less than 10% of the gross revenues of such entity together with its
subsidiaries and affiliates and Consultant is not directly involved with the
business similar

1



--------------------------------------------------------------------------------



 



to the Protected Business In the event the Consultant decides to provide to a
third party services that are prohibited by this Section 1(c), the Consultant
shall give the Company thirty (30) days prior written notice. Unless the Company
consents in writing to the provision of such prohibited services to the third
party, the Consulting Term shall be deemed automatically terminated on the
earlier of the expiration of the thirty (30) day period, or the date on which
the Consultant begins providing the prohibited services to the third party.

     (d) Services as Director. During the Consulting Term, the Consultant shall
serve, at the Company Chairman’s request and without additional compensation, as
a director of any subsidiary or affiliate of the Company as may be designated in
writing from time to time by the Company’s Chairman or President. However, in
his capacity as a director of any subsidiary or affiliate of the Company,
Consultant shall have the same rights of indemnification under terms not less
favorable than the terms of the most favorable indemnification agreement that
may exist covering any director of the Company or any subsidiary or affiliate of
the Company and shall be covered under the terms of any errors and omissions or
other liability insurance covering officers and directors of the Company or any
subsidiary or affiliate of the Company. Subject to approval of the Compensation
Committee of the Board of Directors, in his capacity as a Director of a Company
affiliate or subsidiary, Consultant will be granted stock options on April 1,
2005, in accordance with the annual grant issued to eligible employees. The
amount of this grant will be $100,000 in option value; these options will be
valued on the same basis in which they are issued to employees on April 1, 2005.

2. Compensation and Benefits.

     (a) In consideration of the performance by the Consultant of the
Consultant’s obligations during the Consulting Term (including any services for
the Company, its affiliates or otherwise), the Company shall, during the
Consulting Term, pay the Consultant consulting fees at an annual rate of
$150,000 (the “Consulting Fees”) payable in equal monthly installments of
$12,500. The $12,500 payment for the final month of the Consulting Term shall be
deemed sufficient compensation for any duties performed on April 1, 2007.

     (b) During the Consulting Term, the Company shall provide the Consultant
and his family members with medical, dental and vision benefits (“Medical
Benefits”) on the same terms and conditions as Countrywide makes such benefits
available to its employees. The Consultant acknowledges and hereby agrees that
the Consulting Fees and Medical Benefits shall be provided to him in his
capacity as an independent contractor and/or as a non-employee director, as
applicable, and that he shall be solely responsible for taxes imposed on him by
applicable law by reason of such payments and benefits.

     (c) During the Consulting Term, any vested and unvested stock options
previously granted to the Consultant by the Company (the “Options”) shall
continue to

2



--------------------------------------------------------------------------------



 



vest and be exercisable in accordance with their terms and the terms of the
applicable stock option plan of the Company pursuant to which such Options were
granted.

     (d) Except as specified herein, it is understood and agreed that the
Consultant will not qualify for participation in any other Countrywide benefit
plan or program nor be entitled to any other form of remuneration, including
salary and bonus payments for 2005.

     (e) The parties hereby acknowledge and agree that the Consulting Fees, the
continued entitlement to receive the Medical Benefits, and to continue the
vesting of his currently held unvested Options for the term of the CA are
material inducements for Consultant to enter into this Agreement and the failure
to provide such any of the Consulting Fees, Medical Benefits or continued
vesting of the Options will constitute a material breach of this Agreement by
the Company provided, however, that McLaughlin shall first give CFC fifteen
(15) days written notice of any alleged material breach (which notice shall
detail the specifics of the claimed breach) and CFC shall have fifteen (15) days
to cure said material breach.

3. Equipment and Expenses.

     (a) During the Consulting Term, Countrywide shall pay for and/or provide
the Consultant with (i) such computer hardware and software, (ii) such access to
the Countrywide network, and (iii) such subscriptions and research tools as may
be necessary to the Consultant in the performance of his duties under Section
1(b) hereof (the “Consulting Equipment”).

     (b) Upon presentation of documentation reasonably acceptable to the
Company, the Company shall reimburse the Consultant for all reasonable expenses
incurred by the Consultant in connection with the performance of his duties,
services and responsibilities hereunder in accordance with the Company’s expense
reimbursement policy in effect from time to time.

4. Termination of Consulting Term. The Consulting Term shall only be terminated
as follows:

     (a) Immediately upon the Consultant’s death or his inability to
substantially perform the essential duties of his position by reason of a
physical or mental impairment. The Consultant and Company agree that any
inability to perform such duties for four (4) consecutive calendar months would
present an undue hardship to the Company;

     (b) Upon the written notice of the Company “For Cause” (as hereinafter
defined). For purposes hereof, the term “For Cause” shall mean (a) a
determination by the Chairman or the President of the Company that the
Consultant has materially breached any of the provisions of this Agreement
including, without limitation, the Consultant’s failure or refusal to
substantially perform his duties as set forth in Section 1(b) hereof, or the
Consultant’s material breach of any of the covenants set forth in

3



--------------------------------------------------------------------------------



 



Section 6 hereof, which failure, refusal or breach, as applicable, is not
remedied within a reasonable period of time after receipt of written notice from
the Company specifying such breach; or (b) the Consultant’s conviction by a
court of competent jurisdiction of a felony or a misdemeanor involving a breach
of trust;

     (c) As provided in Section 1(c) hereof;

     (d) By the Consultant at any time on thirty (30) days prior written notice
to the Company;

     (d) Automatically on the Expiration Date; or

     (e) At any time on the mutual written agreement of the Company and the
Consultant.

5. Effect of Termination of Consulting Term.

     (a) In the event of the expiration or termination of the Consulting Term:

(i) the Company shall pay the Consultant any accrued and unpaid portion of the
Consulting Fees, and any reimbursable expenses incurred and payable to the
Consultant pursuant to the terms of Section 3(b) hereof;

(ii) the Medical Benefits shall terminate as of the last day of the month in
which the Consulting Term expires or terminates. However, Consultant may elect
to continue health benefit coverage under the Company’s group health plan
(medical, dental and vision coverages) for Consultant, Consultant’s spouse
and/or eligible dependents to the extent available under the terms of the plan
pursuant to the healthcare coverage continuation provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), at the same
coverage level provided immediately prior to the expiration or termination of
the Consulting Term (subject to any changes in employee coverage under the plan
that may be made from time to time with respect to the coverage generally
applicable to the Company’s employees). Consultant will pay the cost of such
COBRA coverage;

(iii) no further vesting of any Options shall occur from and after the date the
expiration or termination date, and, in accordance with the terms of the stock
option plans pursuant to which the Consultant’s Options were granted, the
Consultant shall have three months from the expiration or termination date to
exercise any Options that are exercisable as of that date; and

4



--------------------------------------------------------------------------------



 



(iv) the Consultant shall immediately tender his resignation as a director of
each Countrywide affiliate for which the Consultant serves as a director. In the
event the Consultant fails or refuses to tender such resignation under this
Section 5(b)(iv) hereof, the shareholder(s) of the applicable Countrywide
subsidiary or affiliate shall be entitled to remove immediately the Consultant
from its board of directors and the Consultant hereby agrees not to contest such
removal in any manner.

     (b) Upon the termination of the Consulting Term for any reason, the
Consultant shall cooperate with Countrywide in terminating access to, or
returning to Countrywide, as applicable, at Countrywide’s expense, any and all
Consulting Equipment.

6. Consultant Covenants.

     (a) Ownership of Inventions. The Intellectual Property Rights (as
hereinafter defined) in all materials created or otherwise generated by the
Consultant in the course of providing services to Countrywide during the
Consulting Term shall remain Countrywide’s property. Any and all reports,
documents or publications produced by the Consultant (in whatever form, whether
or not fixed in a tangible medium of expression) may be reproduced or
distributed by Countrywide, in whole or in part, without the Consultant’s prior
written consent. For purposes hereof, the term “Intellectual Property Rights"”
shall mean all patents, trademarks, design rights (whether registerable or
otherwise), applications for any of these, copyrights, database rights, trade or
business names and other similar rights or obligation whether registerable or
not in any country. The Consultant agrees that to the maximum extent allowed by
law, all such work shall be deemed to be “works made for hire” under all
relevant copyright laws and Countrywide shall be deemed to be the author
thereof. The Consultant hereby assigns to Countrywide all right, title and
interest the Consultant may have in and to such work whether now in existence or
hereinafter created. The provision of this Agreement requiring assignment of
Intellectual Property Rights to the Company do not apply to any invention or
other Intellectual Property Right which qualifies fully under the provisions of
California Labor Code Section 2870. The provisions of this Section 6(a) shall
survive the expiration, suspension or termination, for any reason, of the
Consulting Term or this Agreement.

     (b) Unauthorized Disclosure. The Consultant agrees that he will not use,
divulge or otherwise disclose, directly or indirectly, any trade secret or other
proprietary information concerning the operation or business of Countrywide
which he may have learned as a result of his consulting services and/or
directorship(s) during the Consulting Term or prior thereto as an employee,
officer or director of Countrywide, except to the extent such use or disclosure
is (i) necessary or appropriate to the performance of this Agreement and in
furtherance of the Countrywide’s best interests, (ii) required by applicable
law, (iii) readily and lawfully obtainable from other sources, or
(iv) authorized by the Company in writing; provided, however, that nothing in
this Section 6(b) shall preclude the Consultant from using in any business,
profession or calling the knowledge, skill and experience he has acquired during
his employment with

5



--------------------------------------------------------------------------------



 



Countrywide or during the Consulting Term. For purposes of this Agreement, the
terms of this Agreement shall be treated by the Consultant as confidential
information. For purposes of this Agreement, the term “trade secret or other
proprietary information” shall include, but is not limited to, processes, plans,
devices, products, computer programs and other tangible and intangible property
relating to the business of Countrywide, all information contained in documents
designated as “Confidential” by Countrywide, Countrywide’s customer lists,
marketing strategies and other trade secrets, all other documents and
information related to Countrywide’s financial condition, organization, or
business operation. The provisions of this Section 6(b) shall survive the
expiration, suspension or termination, for any reason, of the Consulting Term or
this Agreement.

     (c) Non-Solicitation. During the Consulting Term, and for a period of
twelve (12) months thereafter, the Consultant shall not, directly or indirectly,
interfere with Countrywide’s relationship with, or entice or endeavor to entice
away from Countrywide, any person who at any time within the preceding 3 months
was an employee of Countrywide. The provisions of this Section 6(c) shall
survive following the expiration, suspension or termination, for any reason, of
this Agreement or the Consulting Term.

     (d) Remedies. The Consultant agrees that any breach of the terms of this
Section 6 would result in irreparable injury and damage to Countrywide for which
Countrywide would have no adequate remedy at law; the Consultant therefore also
agrees that in the event of said breach or any threat of breach, Countrywide
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Consultant
and/or any and all persons and/or entities acting for and/or with the
Consultant, without having to prove damages, in addition to any other remedies
to which Countrywide may be entitled at law or in equity, subject to the proviso
set forth in the next sentence. The terms of this Section 6(d) shall not prevent
Countrywide from pursuing any other available remedies for any breach or
threatened breach hereof, including but not limited to the recovery of damages
from the Consultant; provided, however, that any such damages shall be limited
to the amount of the Consulting Fees paid to the Consultant hereunder and to any
amounts that the Consultant may receive, directly or indirectly, net of
applicable taxes, from any breach or threatened breach hereof. The Consultant
and Countrywide further agree that the provisions of the covenants are
reasonable and reasonably calculated to protect from disclosure the trade
secrets and proprietary information of Countrywide. Should a court or arbitrator
determine, however, that any provision of the covenants is unreasonable or
unenforceable, either in period of time, scope, or otherwise, the parties hereto
agree that the covenant should be interpreted and enforced to the maximum extent
which such court or arbitrator deems reasonable. The provisions of this Section
6(d) shall survive any expiration, suspension or termination, for any reason, of
this Agreement or the Consulting Term, and the existence of any claim or cause
of action by the Consultant against Countrywide, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Countrywide of the covenants and agreements of this Section 6(d).

6



--------------------------------------------------------------------------------



 



7. Indemnification.

     The Company shall indemnify the Consultant from and against any judgments,
expenses (including reasonable attorney’s fees), fines and amounts paid in
settlement arising out of any action, proceeding or investigation, whether
civil, criminal or administrative, other than a judicial action or proceeding
brought by or in the right of the Company, by reason of the fact that he is or
was serving as a consultant, officer, employee or director of or to the Company
so long as the Consultant acted in the course and scope of his duties as set
forth herein, in good faith and in a manner he reasonably believed to be in or
not opposed to the best interests of the Company, and with respect to any
criminal action or proceeding, had no reasonable cause to believe his conduct
was unlawful. In any such action, the Consultant shall be represented by counsel
for the Company unless it is reasonably determined that such representation
would create a real or potential conflict of interest, in which event the
Company shall pay for the Consultant’s counsel so long as such counsel is
reasonably acceptable to the Company.

8. Miscellaneous.

     (a) Succession. This Agreement shall inure to the benefit of and shall be
binding upon the Company, its successors and assigns, but without the prior
written consent of Consultant, this Agreement may not be assigned other than in
connection with a merger or sale of substantially all the assets of the Company
or similar transaction. The obligations and duties of the Consultant herein
shall be personal and not assignable.

     (b) Notices. Any notices provided for in this Agreement shall be sent to
the Company at 4500 Park Granada, Calabasas, CA 91302 Attention: Chief Legal
Officer, with a copy to the President of the Company at the same address, or to
such other address as the Company may from time to time in writing designate,
and to the Consultant at his home address as reflected in the Company’’s records
or at such other address as he may from time to time in writing designate. All
notices shall be deemed to have been given two (2) business days after they have
been deposited as certified mail, return receipt requested, postage paid and
properly addressed to the designated address of the party to receive the
notices.

     (c) Entire Agreement. This Agreement, the release agreement, the
Indemnification Agreement and the Arbitration Agreement are the only, entire and
complete agreements of the parties relating in any way to the subject matter
hereof and contain the entire agreement of the parties relating to the subject
matter hereof, and replace and supersede any other prior agreements between the
parties relating to said subject matter No modifications or amendments of this
Agreement shall be valid unless made in writing and signed by the parties
hereto.

     (d) Waiver. The waiver of the breach of any term or of any condition of
this Agreement shall not be deemed to constitute the waiver of any other breach
of the same or any other term or condition.

7



--------------------------------------------------------------------------------



 



     (e) Attorneys’ Fees in Action on Contract. If any dispute or proceeding
shall occur between the Consultant and the Company, which arises out of or as a
result of this Agreement or the acts of the parties hereto pursuant to this
Agreement, or which seeks an interpretation of this Agreement, the trier of fact
hearing the matter shall, in his sole discretion, determine the prevailing party
in such proceeding and, in addition to any other judgment or award, may, in his
sole discretion, award such prevailing party such sums as he shall find to be
reasonable as and for the prevailing party’s attorneys’ fees and disbursements,
including expert witness fees.

     (f) Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

     (g) Arbitration. The parties acknowledge that they have previously entered
into a Mutual Agreement to Arbitrate Claims (the “Arbitration Agreement”). The
parties hereby incorporate herein by reference the terms of the Arbitration
Agreement. Any dispute arising out of or as a result of this Agreement and/or
any other matters covered by the Arbitration Agreement shall be subject to
binding arbitration pursuant to the terms of the Arbitration Agreement.

     (h) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

     (i) Advice of Counsel. Consultant acknowledges that he has been advised to
seek independent legal counsel for advice regarding the effect of the terms and
provisions hereof, and has obtained such advice of independent legal counsel.

     (j) Certain Tax Matters. Anything to the contrary herein notwithstanding,
all benefits or payments provided by the Company to Consultant that would be
deemed to constitute “deferred compensation” under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) are intended to comply with
Section 409A and, in the event that any such benefit or payment is deemed to not
comply with Section 409A, the Company and Consultant agree to renegotiate in
good faith any such benefit or payment so that either (i) Section 409A would not
apply or (ii) compliance with Section 409A would be achieved. To the extent
Consultant is considered a “key employee” as that term is defined in Section
416(i) of the Code (without regard to paragraph (5) thereof) who pursuant to
Section 409A(a)(2)(B)(i) of the Code is subject to restrictions on the
distribution of nonqualified deferred compensation before the date that is six
months after the date of separation from service (or, if earlier the date of
Consultant’s death) the parties shall negotiate to amend the Agreement on or
before December 31, 2005 to provide either: (i) the amount of Consulting fees
shall be paid in a lump sum not later than 2-1/2 months after the end of the
taxable year of the Executive or the Company (whichever ends later) in which the
right to such payments become legally enforceable obligations, or (ii) any
consulting fees otherwise payable prior to such date shall not be paid until the
date that is

8



--------------------------------------------------------------------------------



 



six months after the date of separation from service, at which time the
aggregate amount of the delayed installments shall be paid in a lump sum.

          IN WITNESS WHEREOF, the parties have agreed that this Agreement shall
be deemed executed by the Consultant and the Company as of the date referenced
in Section 1 hereof.

                  COUNTRYWIDE FINANCIAL CORPORATION    
 
           
ATTEST:
           
 
           

  By:   /s/ Leora Goren    
 
           
Secretary
                Title: Senior Managing Director, Chief Human        
          Resources Officer    
 
           
 
                CONSULTANT:    
 
                /s/ Thomas Keith McLaughlin                   Thomas Keith
McLaughlin, in his individual capacity    

9